Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00102-CV

                                    Cathy GIDDINGS,
                                        Appellant

                                             v.

                                  Ralph CURTIS, M.D.,
                                        Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-06825
                      Honorable John D. Gabriel, Jr., Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Cathy Giddings.

      SIGNED November 10, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice